The Honorable Jerry Bookout State Senator P.O. Box 415 Jonesboro, AR 72401
Dear Senator Bookout:
This is in response to your request for an opinion regarding whether county assessors are permitted to testify as expert witnesses in condemnation cases.
I am aware of no law prohibiting this practice, and my research has disclosed several condemnation cases in which a county assessor testified. See Arkansas State Highway Comm. v.Johns, 236 Ark. 585, 367 S.W.2d 436 (1963); Union County v.Richardson, 225 Ark. 997, 287 S.W.2d 1 (1956); and WashingtonCounty v. Day, 196 Ark. 147, 116 S.W.2d 1051 (1938). Thus, it is my opinion that the determination of whether a county assessor should be permitted to testify as an expert witness in a condemnation case should be made on a case by case basis, in accordance with the general rules governing expert testimony.See Arkansas Rules of Evidence 701 through 706.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh